DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on November 22, 2021 in response to the Office Action mailed on July 21, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe (2015/0095203), in view of Brown et al. (US 6,550,671, hereinafter Brown) and further in view of Garskof (US 2011/0092185).
With respect to claims 15, 21 and 27 Howe discloses a method, system and computing device comprising:
receiving a list of devices associated with the location from the second server (paragraphs [0057] and [0074]).
Howe discloses all of the limitations above but does not explicitly disclose the feature of 
using the list of devices to generate user interfaces to receive values of physical items associated with each of the devices, providing login credentials of a user to a server as part of a request to the server for a location associated with the user; receiving the location from the server in response to the request; providing the location to a second server with a request to the second server for devices associated with the location.
Brown teaches the feature of using the list of devices to generate user interfaces to receive values of physical items associated with each of the devices (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44), and
Garskof teaches the feature of providing login credentials of a user to a server as part of a request to the server for a location associated with the user; receiving the location from the server in response to the request; providing the location to a second server with a request to the second server for devices associated with the location (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Howe to include the feature of using the list of devices to generate user interfaces to receive values of physical items associated with each of the devices as taught by Brown and to providing login credentials of a user to a server as part of a request to the server for a location associated with the user; receiving the location from the server in response to the request; providing the location to a second server with a request to the second server for devices associated with the location, as taught by Garskof in order to manage the accounting.
With respect to claims 16, 22 and 28 Brown further teaches the feature wherein using the list of devices to generate user interfaces comprises: 
filtering devices from the list of devices that have been designated to appear in a first user interface to produce a list of remaining devices (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44); and 
using the list of remaining devices to populate a menu for a second user interface (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44).
With respect to claims 17, 23 and 29 Brown further teaches the feature wherein the first user interface comprises a list of the devices designated to appear in the first user interface together with a value of physical items associated with each of the devices designated to appear in the first user interface (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44).
With respect to claims 18, 24 and 30 Brown further teaches the feature wherein the second user interface comprises a set of input fields for receiving values for each of a plurality of different physical items associated with a device selected using the menu (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44).
With respect to claims 19, 25 and 31 Brown further teaches the feature wherein the value of physical items associated with a device is determined by physically counting objects (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44).
With respect to claims 20 and 26 Brown further teaches the feature wherein the second server receives transaction data from the devices in the list of devices (figure 4, column 1 lines 49-63 and column 9 lines 46 to column 10 line 44).

Response to Arguments
Applicant's arguments filed on November 22, 2021 have been fully considered but are moot in view of new grounds of rejections. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687